OPINION — AG — ** VACANCY — STATE OFFICE — SALARY ** UNDER ARTICLE XXIII, SECTION 10, WHERE A PERSON IS APPOINTED TO THE UNEXPIRED TERM OF A STATE ELECTED OFFICER (STATE OFFICER) WHO HAS VACATED HIS/HER OFFICE, SUCH PERSON'S " TERM OF OFFICE " WITHIN THE MEANING OF ARTICLE XXIII, SECTION 10, BEGINS WITH HIS/HER APPOINTMENT AND QUALIFICATION, AND THE SALARY SUCH PERSON IS ENTITLED TO RECEIVE THE SALARY PROVIDED FOR BY LAW AT THE TIME OF SUCH APPOINTMENT, ALTHOUGH SUCH LAW IS ENACTED SUBSEQUENT TO THE DATE OF THE ELECTION OR A APPOINT OF HIS/HER PREDECESSOR. (VACATED OFFICE, APPOINTMENT, UNEXPIRED, SALARY, COMPENSATION, APPOINTMENT, SUCCESSORS) CITE: ARTICLE XXIII, SECTION 10, CARTER V. STATE EX REL. TAYLOR, 186 P.2d 464 (FLOYD W. TAYLOR)